NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 14a0556n.06

                                             No. 13-6087

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                       FILED
                                                                                       Jul 24, 2014
UNITED STATES OF AMERICA,                               )                         DEBORAH S. HUNT, Clerk
                                                        )
          Plaintiff-Appellee,                           )
                                                        )       ON APPEAL FROM THE
                 v.                                     )       UNITED STATES DISTRICT
                                                        )       COURT, WESTERN DISTRICT
ANTHONY LEWIS,                                          )       OF KENTUCKY
                                                        )
          Defendant-Appellant.                          )               OPINION
                                                        )
                                                        )

Before: SILER and KETHLEDGE, Circuit Judges; and WATSON, District Judge.*

          MICHAEL H. WATSON, District Judge. Defendant pleaded guilty to possession with

intent to distribute more than fifty grams of cocaine base, possession of a firearm in furtherance

of a drug trafficking offense, and being a felon in possession of a firearm. In 2007, the district

court sentenced Defendant to a term of 180 months’ imprisonment, ten years of which

represented the statutory minimum for the crack cocaine count. In 2013, Defendant moved

pursuant to 18 U.S.C. § 3582(c)(2) to reduce his sentence under the Fair Sentencing Act of 2010

(“FSA”), Pub. L. No. 11-220, 124 Stat. 2372, relying on United States v. Blewett, 719 F.3d 482

(6th Cir. 2013), rev’d en banc, 746 F.3d 647 (6th Cir. 2013), cert. denied, 134 S. Ct. 1779

(2014).




*
 The Honorable Michael H. Watson, United States District Judge for the Southern District of Ohio, sitting
by designation.
                                                                             United States v. Lewis
                                                                                 Case No. 13-6087

       The FSA raised the minimum quantities of crack cocaine required to trigger the

mandatory minimum sentences set forth in 21 U.S.C. § 841(b)(1).          Defendant asserts that

application of the FSA would reduce his sentence by about three years.

       The district court denied Defendant’s motion to reduce sentence without prejudice after

en banc review was granted in Blewett. On appeal, Defendant argues that the district court’s

refusal to apply the FSA retroactively to the sentence for possession with intent to distribute

crack cocaine deprived him of due process and equal protection of the laws under the Fifth

Amendment and violated his right to be free from cruel and unusual punishment under the

Eighth Amendment.

       Defendant expressly acknowledges that this court’s en banc decision in Blewett bars the

relief he seeks. The en banc majority in Blewett held that the FSA’s new mandatory minimums

for crack cocaine apply only to sentences imposed after the FSA’s effective date and further

rejected the very constitutional arguments Defendant advances in his appeal. 746 F.3d at 650.

Defendant continues to prosecute his appeal solely to preserve his arguments for review by the

United States Supreme Court. We are bound by Blewett, and accordingly, we AFFIRM.